DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 18-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18:
The best prior art, US 2007/0280416 (Bendahan) disclose a scanning system configured to selectively determine whether to expose moving cargo to an X-ray scan (Fig. 4), the scanning system comprising: 
a high energy X-ray source, wherein the high energy X-ray source is adapted to emit X-rays having energies in a range of 4 MV to 9 MV and form an imaging plane ([0040], “the interlaced x-ray source 211 alternates between a 9 mega volt (MV) energy distribution and a 6 MV energy distribution”). 
The prior art, US 2007/0098142 (Rothschild) disclose at least one camera positioned to view moving cargo and generate first data indicative of moving cargo ([0053], video cameras 114 of an optical surveillance system monitor an area of interest).
The prior art of record fail to teach the details of a light beam configured to illuminate a plane close to the imaging plane and generate second data indicative of a portion of vehicle entering the imaging plane; and a controller configured to use the first data and the second data to determine whether to activate the high energy X-ray source. 
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 19-33 are allowed by virtue of their dependence.

Regarding claim 34:
The best prior art, US 2007/0280416 (Bendahan) disclose a scanning system configured to selectively determine whether to expose moving cargo to an X-ray scan, the scanning system comprising: 
a high energy X-ray source, wherein the high energy X-ray source is adapted to emit X-rays having energies in a range of 4 MV to 9 MV and form an imaging plane ([0040], “the interlaced x-ray source 211 alternates between a 9 mega volt (MV) energy distribution and a 6 MV energy distribution”); 
a low energy X-ray source, wherein the low energy X-ray source is adapted to emit X- rays having energies less than the high energy X-ray source ([0040], “the other x-ray source 212 operates at a 6 MV energy distribution”); 
The prior art, US 2007/0098142 (Rothschild) disclose at least one camera positioned to view moving cargo and generate first data indicative of moving cargo ([0053], video cameras 114 of an optical surveillance system monitor an area of interest).
The prior art of record fail to teach the details of wherein the at least one camera is configured to detect when a trailing edge of a human occupied portion of a vehicle carrying the moving cargo passes through the imaging plane; a light beam configured to illuminate a plane close to the imaging plane and generate second data indicative of a portion of vehicle entering the imaging plane; and a controller configured to use the first data and the second data to determine whether to activate the high energy X-ray source. 
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 19-33 are allowed by virtue of their dependence.

wherein the at least one camera is configured to detect when a trailing edge of a human occupied portion of a vehicle carrying the moving cargo passes through the imaging plane; 
a light beam configured to illuminate a plane close to the imaging plane and generate second data indicative of a portion of the vehicle entering the imaging plane; and a controller configured to use the first data and the second data to determine whether to activate the high energy X-ray source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884